Citation Nr: 1115126	
Decision Date: 04/18/11    Archive Date: 05/04/11	

DOCKET NO.  03-21 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for alcohol and substance abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The Veteran had active service from September 1968 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VARO in Waco, Texas, that denied entitlement to the benefits sought.  

A review of the evidence of record reveals that the Veteran is in receipt of a permanent and total disability rating for pension purposes.  Should he have any questions about the benefit, he should contact the RO.  


FINDINGS OF FACT

1.  Service connection for PTSD was denied by rating decision dated in June 1995.  Following notice to the Veteran of the denial action and his appellate rights, no timely appeal was initiated.

2.  Received since the reopened claim is additional evidence that includes a diagnosis of PTSD.

3.  The record does not include credible supporting evidence that verifies the occurrence of any of the Veteran's claimed stressors.

4.  An acquired psychiatric disorder was not noted in service or for many years after service; no psychosis became manifested within a year of discharge; an acquired psychiatric disorder is not related to service.  

5.  The Veteran's alcohol abuse in service was a result of his own willful misconduct and not a result of a service-connected disability.  



CONCLUSIONS OF LAW

1.  A June 1995 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

2.  Since entry of the decision in 1995, new and material evidence has been received by VA with which to reopen the previously denied claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by service; a psychosis may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

4.  Entitlement to disability resulting from alcohol use is barred as a matter of law.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA notice requirements apply to all five elements of a service connection claim:  Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated as far back as 2003 fully satisfy the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183.  Together, the letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.

In letters dated as recently as May 2010 and August 2010, the Veteran was given examples of types of evidence needed to substantiate a claim for service connection for PTSD based on personal assault.  He was told that sources of evidence included records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians.  He was also told that he could submit lay statements from people in whom he confided, such as family members, roommates, fellow service members, or clergy.

The Board notes that the claim was remanded in October 2008 for both procedural and developmental purposes.  As noted above, the Veteran was provided with a letter giving him examples of types of evidence he could submit to corroborate his account of stressful incidents in service.  Private clinical records and VA medical records have been obtained and associated with the claims file.  Additionally, the Veteran was accorded a psychiatric examination by VA in September 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the 2010 VA opinion obtained in the case is sufficient, as it is predicated on a full reading of the VA medical records and the claims file.  The report from the examiner reflected review of all pertinent evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Pertinent Law and Regulations

In general, decisions of the agency of original jurisdiction or by the Board that are not appealed within the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  With this in mind, there are numerous medical records that have been associated with the file since the 1995 decision.  These records refer to a number of psychiatric diagnoses, particularly antisocial disorder.  However, the diagnoses also include PTSD.  For the purpose of reopening a claim, the credibility of the Veteran's statements regarding his experiences in service is presumed.  Accordingly, the Board finds that the newly presented evidence is sufficiently probative to warrant a reopening of the claim at this time.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306.

When a Veteran served continuously for ninety (90) days or more during a period of war or during peacetime service after December 31, 1946, and a psychosis became manifested to a degree of at least 10 percent or more within one year from the date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed inservice stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed inservice stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

PTSD

When the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d)(f).

If a PTSD claim is based on claimed inservice personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  Records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and roommates, fellow service members, or clergy.  Evidence of behavior changes following a claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  A request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on inservice personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may be considered credible supporting evidence of the stressor and allow him or her the opportunity to submit new evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f).

In Patton v. West, 12 Vet. App. 272 (1999), the United States Court of Appeals for Veterans Claims (Court) held that special consideration must be given to claims for PTSD based on personal assault.  In particular, the Court held that the provisions of M21-1 R, Part IV, Subpart ii, Section D, Chapter 17, which addressed PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393-398-99 (1998) (the Board notes that the aforementioned are the current provisions related to PTSD claims based on personal assault).

That chapter provides an extensive list of alternative sources competent to provide credible evidence that may support the conclusion that the event occurred, to include medical records, military or civilian police reports, reports from crisis intervention centers, testimonial statements from confidants, and copies of personal diaries or journals.  Also of particular relevance are the provisions of 38 C.F.R. § 3.304(f) which state that behavior changes that occurred at the time of the incident may indicate the occurrence of an inservice stressor.  The Court in Patton stated that such behavioral changes should be examined and clinically interpreted to determine whether they constitute evidence of "visits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment."

In this case, the Veteran is seeking service connection specifically for PTSD.  However, the record also contains several diagnoses of psychiatric/mental disabilities other than PTSD.  These include an antisocial personality disorder.  The Board finds that service connection is not warranted for any of the diagnosed psychiatric disorders.  The Board bases its finding in part on the service treatment records, which do not reveal any treatment for or diagnosis of a psychiatric disorder.  There is a diagnosis of PTSD of record, but a medical opinion diagnosing PTSD does not suffice to verify the occurrence of a claimed inservice stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

The Veteran does not contend that he engaged in combat with the enemy, or that his stressor involved combat.  He maintained initially that his stressor involved an accident during a training exercise in boot camp when he saw two marines killed by a grenade and another one shot during a live fire exercise.  He states he also saw a marine lose his feet due to an accident while he was in Okinawa.  He has not provided names, dates, or further information with regard to the incidents.  In the past several years, the Veteran has added a recollection of a different stressor of having been sexually assaulted by fellow soldiers.  Thus there is now a material difference between the Veteran's initial post service account of stressful incidents and his more recent assertions, made in the context of a claim for service connection.  The recollections are inconsistent and the Veteran is not shown to be a reliable historian.  There is no question that the Veteran is competent to relate events as he remembers them.  Thus, his competency is not in issue with regard to recounting any stressful incidents.  Rather, it is his credibility which the Board finds is lacking.  There exists conflicting evidence, in the form of different recollections made at different times and the Veteran's own varying statements to health-care providers in the context of medical treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board has made repeated attempts to ask the Veteran to provide more specific information with regard to any of the claimed stressful incidents to support his claim.  The Veteran has not provided very much specific information for corroboration purposes.  Thus, it has not been possible to verify any of the Veteran's alleged stressful incidents.  

Most recently, the Veteran was accorded a psychiatric examination for rating purposes by VA in September 2010.  The entire claims file, to include the medical records, were reviewed by the examiner.  The Veteran stated he had been receiving outpatient care at the El Paso VA health-care facility since 1994.  The Veteran acknowledged consuming alcohol and drugs prior to service.  The examiner noted that the Veteran initially denied any alcohol or illicit substance use prior to entering service.  He submitted various statements into his VA paperwork denying any history of alcohol and/or drug use prior to entering the military.  However, VA mental health records from 1994 included a psychosocial history which indicated that he acknowledged alcohol and illicit substance abuse prior to entering service.  (The Board notes this also goes to question the Veteran's credibility with regard to claims regarding stressful incidents he might have experienced in service.)

The Veteran also reported a history of legal problems dating back to his teenage years.  After service, he reported being arrested many times for various violations, including assaults, robbery, and drunk driving.  Aggressive and violent behavior had been a recurrent problem for him throughout his life.  The examiner stated that the Veteran gave a history of antisocial behavior beginning in his teenage years.

With regard to the claimed sexual assault, the Veteran reported it came about September 1968 during basic training.  Following examination, the examiner stated the Veteran failed to meet the diagnostic criteria for PTSD.  The Veteran was given Axis I diagnoses of alcohol and substance abuse.  He was given an Axis II diagnosis of an antisocial personality disorder.

The examiner noted that after a careful review of the claims folder, including a review of the Veteran's handwritten statements, a review of VA mental health records, and current clinical interview, the Veteran failed to meet the diagnostic criteria for PTSD.  The examiner stated many of the Veteran's reported symptoms "fail to be fully explained via a diagnosis of PTSD.  His symptomatology preexists his entry into the military and goes well beyond symptomatology ordinarily associated with PTSD.  As such, he fails to meet diagnostic criteria for PTSD.  His overall presenting symptomatology is better explained via a diagnosis of antisocial personality disorder.  He also continues to be dependent on alcohol and cannabis."

Based on the foregoing, the Board finds that the evidence in this case is not sufficient to corroborate the Veteran's account as to his claimed stressors in service.  A thorough review of the claims file, including the Veteran's personnel records, does not show any evidence that corroborates his claimed stressors.  The Board is cognizant of the fact that for claims based on personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  However, a review of the record does not indicate other credible sources that corroborate the stressor.  There is no evidence such as records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians.  Also, there is no evidence from roommates, fellow service members, or clergy.  There is no showing of behavioral changes following the claimed assault such as a request for a transfer to another military duty assignment; degeneration in work performance; episodes of depression, panic attacks, or anxiety without identifiable cause; or unexplained economic or social behavioral changes.  The Veteran's own statements, without more, are not sufficient to confirm that a stressor occurred.  

As indicated elsewhere in this decision, the Veteran's testimony as to his stressful incidents has been inconsistent at best.  At the time of examination by VA in September 2010, the examiner noted that he had made a careful review of the claims folder and was of the opinion that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner stated that the Veteran's symptoms preexisted entry into service and "goes well beyond symptomatology ordinarily associated with PTSD."  An essential requirement for service connection is not met, namely a finding of an inservice stressor.  See 38 C.F.R. § 3.304(f).  

The Board is bound by the law and the law requires corroboration of stressors not related to combat.  For the reasons set forth above, the Veteran's stressor has not been corroborated.  As the claim fails for lack of a credible, verified stressor, further inquiry into a nexus between any diagnosis of PTSD and a stressful incident is moot.  The Board acknowledges the Veteran's belief that he has PTSD related to his military service.  However, there is no evidence of record showing that the Veteran has specialized medical education, training, or experience necessary to render a competent medical opinion as to etiology of a disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.  

Polysubstance Abuse

With respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  Alcohol abuse is use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 C.F.R. § 3.301.  Alcohol abuse, unless it is a secondary result of an organic disease or disability, is considered to be willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).

The law prohibits a grant of direct service connection for alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Public Law No. 101-508, Section 8052, 104 Stat. 1388 (1990); VAOPGCPREC 2-98 (February 10, 1998).  However, a Veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or a symptom of, a service-connected disability.  In order to qualify for service connection, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by the primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

A review of the record reveals the Veteran has not been granted service connection for any disability.  Accordingly, entitlement to service connection for a disability resulting from alcohol abuse is barred as a matter of law. 


ORDER

Service connection for a chronic acquired psychiatric disability, to include PTSD, is denied.

Service connection for a disability resulting from alcohol abuse and substance abuse is denied.  


	                        ____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


